Rost, J.,
dissenting. I adhere to the opinion first delivered in this case. I do not understand how the order of the judge to sell the interest of Peyroux in the slave, with that of his late wife, on his application as tutor, can bring his share under rules exclusively applicable to succession property; or how the decree and sale, under it, were inconsistent with the mortgage of the plaintiff, and necessarily raised it. If it did, then all decrees in actions of partition and sales under them, also necessarily raise the mortgages existing against any of the joint owners.
The fears entertained of the consequences which would flow from ihe enforcement of such a mortgage, are, in my opinion, imaginary. Tho question, under consideration, first came before the Supreme Court in 1827, in the case of Sarapure v. Debuys, 6 N. S. 19. It was then, for the first time, held, that a sale of property made by virtue of an order of the court of probates, extinguishes all mortgages in favor of the heirs of the deceased, whose property is thus sold; but that a sale, by virtue of such order, of the property of a person living, produces no such effect. A quarter of a century elapsed before this exception to the rule was again invoked, and there is no reason to believe that it will be so more frequently hereafter. The principle of the decision Use,If, did not receive, at the time, the assent of the bar, and has been acquiesced in, mainly on the ground of expediency. I am unwilling to overrule the exception in that case, and to extend the principle of the decision to the property of persons living at the time of the sale.